Citation Nr: 1614698	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008, to include service in Southwest Asia from February 2005 to April 2005, September 2005 to April 2006, and April 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In August 2008, the RO issued a rating decision that, inter alia, denied service connection for a right wrist disorder based on a lack of a current disability.  Within seven months of the August 2008 rating decision, the RO received new and material medical evidence regarding a diagnosis of remote lunate fracture with nonunion and synovitis.  Subsequently, in October 2009 and December 2009, the RO issued rating decisions again denying service connection for a right wrist disorder.  The August 2008 rating decision did not become final and the underlying claim remains pending because of the submission of new and material evidence, and VA must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Bond v. Shinseki, 659 F.3d 1366, 1368 (Fed. Cir. 2011); Charles v. Shinseki, 587 F. 3d 1318, 1323-24 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F. 3d 1362, 1367-68 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, such matter has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board finds that a VA examination is needed to clarify the nature and etiology of the Veteran's claimed right wrist and hand disorders.  In this regard, he describes pain, swelling, stiffness, popping, and cracking in the wrist/hand since he fell off a Humvee during a combat mission in Iraq.  Several of the Veteran's fellow soldiers have corroborated the Veteran's reported injury as well as his reported symptoms.  In June 2008, a VA examiner reported that there was no radiographic or clinical evidence of a right wrist condition and that a physical examination was normal.  Additionally, in January 2009, a MRI of the right hand revealed no acute abnormality.  However, a February 2009 MRI of the wrist revealed remote lunate fracture with nonunion and synovitis and, in July 2009, the Veteran underwent right hand/wrist surgery.  Dr. Li, the private physician who performed the surgery, opined that the Veteran's "right lunate fracture [] occurred after he fell off a Humvee in Iraq in December 2005.  He subsequently developed avascular necrosis of the lunate with nonunion."  However, no rationale was provided in light of the remainder of the evidence of record.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's right wrist and hand disorders. 

Additionally, as to the claim for service connection for residuals of TBI, VA examination is needed to clarify the nature and etiology of the Veteran's symptoms, which he describes as  misplacing things and forgetting how to do things.  See, e.g., VA treatment record (May 27, 2009).  The Veteran and his fellow soldiers report that during his second tour in Iraq, he was exposed to 50-60 explosions, to include an improvised explosive device that hit his vehicle in early October 2005, causing loss of consciousness and his current service-connected hearing loss and tinnitus.  See, e.g., VA treatment record (May 20, 2009).  The Veteran noted that daily action reports from his platoon, the 2nd Battalion, 6th Marines, Weapons Company, 1St Platoon, dated from September 1, 2005, to April 30, 2006, show that he was exposed to many numerous explosions.  These records are not of record and must be obtained upon remand.  Additionally, in February 2009, a TBI screen was positive.  In a May 27, 2009, TBI consultation, a VA physician stated that the Veteran's "neuropsychology screen results reveal mild behavioral slowing with diminished delayed memory likely from weak concentration . . . [that] are consistent with a multifactorial etiology, likely involving mild TBI, PTSD, and some emotional overlay."  While the evidence of record suggests that the Veteran may have cognitive defects, to include residuals of TBI, due to in-service injuries, a VA examination addressing such matter is needed.

With regard to the Veteran's claim for an increased rating for PTSD, as early as March 2009, he reported that his PTSD had worsened since his last VA examination in June 2008, citing additional loss of interest in all activities, short temper and irritability, explosiveness, inability to sleep, difficulty with communication, and isolation.  Therefore, the Veteran has alleged an increase in PTSD symptomatology since the June 2008VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board notes that VA attempted to schedule the Veteran for VA examinations in August 2015; however, the Veteran did not receive notice of the examinations as he had moved.  See, e.g., Brief (February 10, 2016).  Consequently, the aforementioned VA examinations should be conducted at the facility nearest the Veteran's new home.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from March 2010 to present, should be obtained.   


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from March 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Perform any development necessary to corroborate the Veteran's report of exposure to explosions in service, to include obtaining daily action reports from his platoon, the 2nd Battalion, 6th Marines, Weapons Company, 1St Platoon, dated from September 1, 2005, to April 30, 2006.

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his reported right wrist and hand disorders and TBI.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

(A)  The examiner should note and detail all reported symptoms of right wrist and hand disorders and residuals of TBI.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms.

(B)  The examiner should specifically state whether the Veteran's muscle and/or joint pain of the right hand and wrist and cognitive defects, to include residuals of TBI are attributed to a known clinical diagnosis.  The examiner is to address whether February 18, 2009, impression of synovitis represents arthritis as well as the May 27, 2009, impression that the results of a neuropsychology screen were consistent with mild TBI.

(C)  If any symptoms of right wrist and hand disorders and/or claimed residuals of TBI, have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of right wrist and hand disorders, and cognitive impairment represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For each diagnosed right wrist and hand disorders and/or claimed residuals of TBI, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorders are related to the Veteran's military service, to include his claimed in-service right hand/wrist injury and exposure to explosives in Southwest Asia.  The examiner is to specifically address Dr. Li's December 2009 opinion that the Veteran's current right wrist disability began in service.

In answering each of the questions posed above, the examiner is advised that the Veteran as well as his fellow soldiers, family, and friends are competent to report injuries and symptoms, and that their reports must be considered in formulating the requested opinions.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The Veteran should be afforded an appropriate VA examination in order to determine the current severity of his service-connected PTSD.  The examiner is to review the entire record.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's PTSD, and identify the functional impact that such disability has on his social and occupational functioning. 

The examination report must include a complete rationale for all opinions expressed.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





